


Exhibit 10(p)(p)

 

[g12693kmi001.jpg]

 

GRANT AGREEMENT

 

Name:

 

Employee ID:

 

 

 

 

Grant Date:

 

Grant Number:

 

Grant Price:

 

Award Amount:

 

 

Plan:

 

 

Performance-Contingent Non-Qualified Stock Option

 

THIS GRANT AGREEMENT, as of the Grant Date noted above between HP Inc., a
Delaware corporation (“Company”), and the employee named above (“Employee”), is
entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this grant and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option (“Stock Option”) to purchase the number of shares
stated above of its $0.01 par value voting Common Stock (“Shares”) upon the
terms and conditions set forth herein and in accordance with the terms and
conditions of the Plan named above, a copy of which can be found on the
Long-term Incentives website along with a copy of the related prospectus. The
Plan and the related prospectus can also be obtained by written or telephonic
request to the Company Secretary.  Unless otherwise defined in this Grant
Agreement, any capitalized terms in this Grant Agreement shall have the meaning
ascribed to such terms in the Plan.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Stock Options.

 

This Stock Option is granted under and pursuant to the Plan and is subject to
each and all of the provisions thereof.

 

2.              Grant Price.

 

The Grant Price is the price per Share set forth above.

 

3.              Restrictions on Transfer.

 

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his or her lifetime.  This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his or her lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.              Vesting Schedule.

 

This Stock Option will vest and become exercisable according to the vesting
schedule set forth below except as otherwise provided in this Grant Agreement
and except to the extent a severance plan applicable to the Employee provides
otherwise, subject to the Employee’s compliance with the terms and conditions of
the Plan and this Grant Agreement.

 

--------------------------------------------------------------------------------


 

(a)              This Stock Option shall vest, if at all, as to one-third of the
Shares thereunder (“First Tranche”) upon the satisfaction of both of the
following criteria prior to the expiration of the Stock Option: (i) the
Employee’s continued employment on the first anniversary of the Grant Date
(“First Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date, the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 110% of the Grant Price set
forth above for at least 20 consecutive trading days within two years after the
Grant Date (“First Tranche Share Price Component”); and

 

(b)              This Stock Option shall vest, if at all, as to one-third of the
Shares thereunder (“Second Tranche”) upon the satisfaction of both of the
following criteria prior to the expiration of the Stock Option: (i) the
Employee’s continued employment on the second anniversary of the Grant Date
(“Second Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date, the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 120% of the Grant Price set
forth above for at least 20 consecutive trading days within four years after the
Grant Date (“Second Tranche Share Price Component”); and

 

(c)               This Stock Option shall vest, if at all, as to one-third of
the Shares thereunder (“Third Tranche”) upon the satisfaction of both of the
following criteria prior to the expiration of the Stock Option: (i) the
Employee’s continued employment on the third anniversary of the Grant Date
(“Third Tranche Service Component”), and (ii) the first date that the closing
Share price on the New York Stock Exchange has met or exceeded 130% of the Grant
Price set forth above for at least 20 consecutive trading days within five years
after the Grant Date, subject to the Employee’s continued employment on such
date (“Third Tranche Share Price Component”);

 

If none of the specified performance measures set forth above are met by the
date specified in (a), (b), or (c) as applicable, the Stock Option will not vest
and will not be exercisable at any time.

 

5.              Expiration Date.

 

This Stock Option will expire on the eighth anniversary of the Grant Date set
forth above (“Expiration Date”), unless sooner terminated or canceled in
accordance with the provisions of the Plan and this Grant Agreement.  The
Employee must exercise this Stock Option, if at all, on a day the New York Stock
Exchange is open for trading and on or before the Expiration Date.  The Employee
shall be solely responsible for exercising this Stock Option, if at all, prior
to the Expiration Date.  The Company shall have no obligation to notify the
Employee of this Stock Option’s expiration.

 

6.              Method of Exercise.

 

This Stock Option, to the extent it is then vested and exercisable, may be
exercised through a broker designated by the Company or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than 25 Shares or the remaining Shares covered by the Stock
Option if less than 25.  The exercise must be accompanied by the payment of the
full Grant Price of such Shares and any Tax-Related Items (as defined in
Section 11(a)) withholding.  Payment may be in cash or Shares or a combination
thereof to the extent permissible under Applicable Law or through a
broker-assisted cashless exercise; provided, however, that any payment in Shares
shall be in strict compliance with all procedural rules established by the
Committee.

 

7.              Termination of Employment.

 

Upon termination of the Employee’s employment for any reason other than death,
permanent and total disability or Cause (as defined below), then all unvested
Shares shall be forfeited by the Employee as of the date of termination and he
or she may exercise the Stock Option, to the extent that it is then vested,
within three (3) months after the date of the Employee’s termination (but in no
event later than the Expiration Date), except to the extent a severance plan
applicable to the Employee provides otherwise.

 

8.              Death of Employee.

 

Notwithstanding the provisions of Section 4 of this Grant Agreement but subject
to the terms of Section 17(a)in the event of the Employee’s death prior to the
fifth anniversary of the Grant Date, this Stock Option shall vest in full, to
the extent not previously vested or forfeited. In the event of the Employee’s
death at any time prior to the Expiration Date, the Employee’s legal
representative or designated beneficiary shall have the right to exercise all or
a portion of the Employee’s vested rights under this Grant Agreement within one
(1) year after the death of the Employee, and shall be bound by the provisions
of the Plan.  In all cases, however, this Stock Option will expire no later than
the Expiration Date.

 

9.              Disability of the Employee.

 

Notwithstanding the provisions in Section 4 of this Grant Agreement but subject
to the terms of Section 17(a) in the event of the Employee’s termination prior
to the fifth anniversary of the Grant Date due to permanent and total
disability, this Stock Option shall vest in full, to the extent not previously
vested or forfeited.  In the event of the Employee’s termination due to
permanent and total disability at any time prior to the Expiration Date, the
Employee may exercise his or her vested rights under this Grant Agreement within
three (3) years from the date of termination. In all cases, however, this Stock
Option will expire no later than the Expiration Date.  The Company’s obligation
to vest the Stock Option under this Section is subject to the condition that the
Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments (“ARCIPD”) that is satisfactory to the
Company, and shall not engage in any conduct that creates a conflict of interest
in the opinion of the Company.

 

2

--------------------------------------------------------------------------------


 

10.       Termination for Cause.

 

Upon termination of the Employee’s employment for Cause, then all unvested
Shares shall be forfeited by the Employee and he or she may exercise the Stock
Option, to the extent that it is then vested, before the New York Stock Exchange
closes on the date of the Employee’s termination, except to the extent a
severance plan applicable to the Employee provides otherwise.  “Cause” shall
mean the Employee’s material neglect (other than as a result of illness or
disability) of his or her duties or responsibilities to the Company or conduct
(including action or failure to act) that is not in the best interest of, or is
injurious to, the Company, each as determined in the sole discretion of the
Executive Vice President of Human Resources or his or her delegate.

 

11.       Taxes.

 

(a)              The Employee shall be liable for any and all taxes, including
income tax, social insurance, payroll tax, payment on account, employer taxes,
or other tax-related items related to the Employee’s participation in the Plan
and legally applicable or otherwise recoverable from the Employee (such as
fringe benefit tax) by the Company and/or the Employee’s employer (the
“Employer”) whether incurred at grant, vesting, exercise, sale, prior to vesting
or at any other time (“Tax-Related Items”).  In the event that the Company or
the Employer is required, allowed or permitted to withhold taxes as a result of
the grant, vesting or exercise of Stock Options, or subsequent sale of Shares
acquired pursuant to such Stock Options, the Employee shall make a cash payment
or make adequate arrangements satisfactory to the Company and/or the Employer to
withhold such taxes from Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under Applicable Law, the Company may
sell or arrange for the sale of Shares that Employee acquires as necessary to
cover all applicable required withholding Tax-Related Items that are legally
recoverable from the Employee at the time of the tax withholding event, unless
the Company, in its sole discretion, has established alternative procedures for
such payment.  The Employee will receive a cash refund for any fraction of a
surrendered Share or Shares in excess of any required Tax-Related Items.  To the
extent that any payment of cash or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct from the
Employee’s compensation all Tax-Related Items.  The Employee agrees to pay any
Tax-Related Items that cannot be satisfied from wages or other cash
compensation, to the extent permitted by Applicable Law.

 

(b)              To avoid negative accounting treatment, the Company and/or the
Employer may withhold or account for Tax-Related Items by considering applicable
minimum statutory withholding amounts or other applicable withholding rates.

 

(c)               Regardless of any action the Company or the Employer takes
with respect to any or all Tax-Related Items, the Employee acknowledges and
agrees that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of Stock Options, including, but not limited to, the grant, vesting, exercise or
settlement of Stock Options, the subsequent issuance of Shares and/or cash upon
settlement of such Stock Options or the subsequent sale of any Shares acquired
pursuant to such Stock Options and receipt of any dividends; and (ii)  do not
commit to and are under no obligation to structure the terms or any aspect of
this grant of Stock Options to reduce or eliminate the Employee’s liability for
Tax-Related Items or to achieve any particular tax result.  Further, if the
Employee has become subject to tax in more than one jurisdiction the Employee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.  The Employee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Employee’s participation in the Plan
or the Employee’s receipt, vesting or exercise of Stock Options, that cannot be
satisfied by the means previously described.  The Company may refuse to deliver
the benefit described herein if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.

 

(d)              In accepting the Stock Option, the Employee consents and agrees
that in the event the Stock Option becomes subject to an Employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the Stock Option.  Further, by accepting the Stock Option, the
Employee agrees that the Company and/or the Employer may collect any such taxes
from the Employee by any of the means set forth in this Section 11.  The
Employee further agrees to execute any other consents or elections required to
accomplish the above promptly upon request of the Company.

 

12.       Acknowledgement and Waiver.

 

By accepting this Stock Option, the Employee acknowledges, understands and
agrees that:

 

(a)              the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time;

 

3

--------------------------------------------------------------------------------


 

(b)              the grant of Stock Options is voluntary and occasional and does
not create any contractual or other right to receive future grants of Stock
Options, or benefits in lieu of Stock Options, even if Stock Options have been
granted repeatedly in the past;

 

(c)               all decisions with respect to future grants, if any, will be
at the sole discretion of the Company;

 

(d)              the Employee’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Employee’s employment relationship at
any time and it is expressly agreed and understood that employment is terminable
at the will of either party, insofar as permitted by Applicable Law;

 

(e)               the Employee is participating voluntarily in the Plan;

 

(f)                Stock Options and their resulting benefits are not intended
to replace any pension rights or compensation;

 

(g)               Stock Options and their resulting benefits are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments insofar as permitted by
Applicable Law and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer or any
Subsidiary or Affiliate;

 

(h)              unless otherwise agreed with the Company, the Stock Options and
the Shares subject to the Stock Options, and the income and value of same, are
not granted as consideration for, or in connection with, the service the
Employee may provide as a director of a Subsidiary or Affiliate;

 

(i)                  this grant of Stock Options will not be interpreted to form
an employment contract or relationship with the Company, and furthermore, this
Stock Option will not be interpreted to form an employment contract with the
Employer or any Subsidiary or Affiliate;

 

(j)                 the future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;

 

(k)              no claim or entitlement to compensation or damages shall arise
from forfeiture of the Stock Options resulting from termination of Employee’s
employment by the Company or the Employer (for any reason whatsoever and whether
or not in breach of local labor laws), and in consideration of the grant of the
Stock Options to which the Employee is otherwise not entitled, the Employee
irrevocably agrees never to institute any claim against the Company or the
Employer and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and to have agreed to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;

 

(l)                  notwithstanding any terms or conditions of the Plan to the
contrary, in the event of termination of the Employee’s employment (whether or
not in breach of local labor laws), the Employee’s right to exercise or
otherwise receive benefits under this Grant Agreement after termination of
employment, if any, will be measured by the date of termination of Employee’s
active employment and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); the Committee shall have the exclusive
discretion to determine when the Employee is no longer actively employed for
purposes of the Stock Options;

 

(m)          neither the Company, the Employer, nor any Subsidiary or Affiliate
will be liable for any foreign exchange rate fluctuation between the Employee’s
local currency and the United States dollar that may affect the value of the
Stock Options or any amounts due to the Employee pursuant to the settlement of
the Stock Options or the subsequent sale of any Shares acquired upon settlement;
and

 

(n)              if the Company determines that the Employee has engaged in
misconduct prohibited by Applicable Law or any applicable policy of the Company,
as in effect from time to time, or the Company is required to make recovery from
the Employee under Applicable Law or a Company policy adopted to comply with
applicable legal requirements, then the Company may, in its sole discretion, to
the extent it determines appropriate and to the extent permitted under
Applicable Law, (a) recover from the Employee the proceeds from Stock Options
exercised up to three years prior to the Employee’s termination of employment or
any time thereafter, (b) cancel the Employee’s outstanding Stock Options whether
or not vested, and (c) take any other action required or permitted by Applicable
Law.

 

13.       Data Privacy Consent.

 

The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, its Affiliates, its Subsidiaries and the Employer for
the exclusive purpose of implementing, administering and managing the Employee’s
participation in the Plan.

 

4

--------------------------------------------------------------------------------


 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to Shares granted, canceled, purchased,
exercised, vested, unvested or outstanding in the Employee’s favor (“Data”) for
the exclusive purpose of implementing, managing and administering the Plan. The
Employee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Employee’s country or elsewhere and that
the recipient country may have different data privacy laws and protections than
the Employee’s country.

 

The Employee understands that he or she is providing the consents herein on a
purely voluntary basis. If the Employee does not consent, or if he or she later
seeks to revoke the consent, the Employee’s employment status or service and
career with the Employer will not be adversely affected.  The only adverse
consequence of refusing or withdrawing consent is that the Company would not be
able to grant the Employee Stock Options or other equity awards or administer or
maintain such awards. Therefore, the Employee understands that refusing or
withdrawing consent may affect his or her ability to participate in the Plan.

 

The Company is committed to protecting the privacy of the Data in connection
with participation in the Plan. By contract with both the Company’s Affiliates
and with the Company’s vendors, the people and companies that have access to the
Data are bound to handle such Data in a manner consistent with the Company’s
Privacy Policy and Applicable Law. The Company also performs due diligence and
audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

14.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

15.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10K, from the investor relations section of the Company’s website at
www.hp.com.  The Employee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written or
telephonic request to the Company Secretary. The Employee hereby consents to
receive any documents related to current or future participation in the Plan by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

16.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current arbitration agreement and/or a current ARCIPD, each in a
form acceptable to the Company and/or that the Employee be in compliance with
the ARCIPD throughout the entire exercise period. If such separate documents are
required by the Company and the Employee does not accept them within 75 days of
the Grant Date or such other date as of which the Company shall require in its
discretion, this Stock Option shall be canceled and the Employee shall have no
further rights under this Grant Agreement.

 

17.       Miscellaneous.

 

(a)         The Plan is incorporated herein by reference. The Plan and this
Grant Agreement, constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and the Employee with respect to the subject
matter hereof other than the terms of any severance plan applicable to the
Employee that provides more favorable vesting, or extended post-termination
exercise periods, and may not be modified adversely to the Employee’s interest
except by means of a writing signed by the Company and the Employee. 
Notwithstanding the foregoing, nothing in the Plan or this Grant Agreement shall
affect the validity or interpretation of any duly authorized written agreement
between the Company and the Employee under which an award properly granted under
and pursuant to the Plan serves as any part of the consideration furnished to
the Employee.  This Grant Agreement is governed by the laws of the state of
Delaware without regard to its conflict of law provisions.

 

(b)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

5

--------------------------------------------------------------------------------


 

(c)          The provisions of this Grant Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

(d)         The Company’s obligations under this Grant Agreement and the
Employee’s agreement to the terms of an arbitration agreement and/or an ARCIPD,
if any, are mutually dependent.  In the event that the Employee breaches the
arbitration agreement or the Employee’s ARCIPD is breached or found not to be
binding upon the Employee for any reason by a court of law, then the Company
will have no further obligation or duty to perform under the Plan or this Grant
Agreement.

 

(e)          Depending on his or her country, the Employee may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., Stock Options)
under the Plan during such times as the Employee is considered to have “inside
information” regarding the Company (as defined by the laws in the Employee’s
country).  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy.  The Employee is responsible for ensuring
compliance with any applicable restrictions and is advised to consult his or her
personal legal advisor on this matter.

 

(f)           The Company reserves the right to impose other requirements on the
Employee’s participation in the Plan, on the Stock Options and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

(g)          A waiver by the Company of a breach of any provision of this Grant
Agreement shall not operate or be construed as a waiver of any other provision
of this Grant Agreement, or of any subsequent breach by the Employee or any
other employee in the Plan.

 

(h)         The Company shall not be required to treat as owner of Stock
Options, or to provide any associated benefits hereunder, any transferee to whom
such Stock Options or benefits shall have been transferred in violation of any
of the provisions of this Grant Agreement.

 

(i)             The parties agree to execute such further instruments and to
take such action as may reasonably be necessary to carry out the intent of this
Grant Agreement.

 

(j)            All rights granted and/or Shares issued under this Grant
Agreement are subject to claw back under the Company policy as in effect from
time to time.

 

(k)         Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon delivery to the Employee at his or
her address then on file with the Company.

 

 

 

HP Inc.

 

 

 

 

 

 

 

Dion Weisler

 

CEO and President

 

 

 

 

 

 

 

Tracy Keogh

 

Chief Human Resources Officer

 

 

RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your grant is subject to the terms and conditions of this Grant
Agreement and to the Company obtaining all necessary government approvals.  If
you have questions regarding your grant, please discuss them with your manager.

 

6

--------------------------------------------------------------------------------
